Citation Nr: 0402686	
Decision Date: 01/30/04    Archive Date: 02/05/04

DOCKET NO.  00-13 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received with 
which to reopen a claim for service connection for 
schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip L. Krejci


INTRODUCTION

The appellant enlisted in the National Guard in July 1973 and 
had active duty for training (basic training and advanced 
individual training) from August to December 1973.  He failed 
to attend scheduled training assemblies, and was ordered to 
active duty in April 1975, but he failed to report for duty.  
He entered active duty on September 24, 1975, went absent 
without leave (AWOL) on September 29, 1975, was brought by 
his brother to the Fort Campbell post confinement facility on 
October 10, 1975, and was admitted to the post hospital on 
that day.  He was discharged from the post hospital, and from 
the service, on January 23, 1976.

This case comes to the Board of Veterans' Appeals (Board) 
from a July 1999 decision by the Nashville, Tennessee, 
Regional Office (RO).

The appellant testified at an April 2003 hearing convened by 
the undersigned, the Veterans Law Judge designated by the 
Chairman of the Board to conduct the hearing and make the 
final decision in this case.


FINDINGS OF FACT

1.  A June 1991 RO decision determined that new and material 
evidence had not been received with which to reopen the 
appellant's claim for entitlement to service connection for 
schizophrenia.  The RO notified the appellant of that 
decision, and advised him of his right to appeal it, but he 
did not do so, so the decision is final.

2.  Much of the evidence received since the June 1991 RO 
decision is either duplicative or cumulative, and little of 
it bears upon the specific matters under consideration, but 
none of it is so significant that it must be considered in 
order to fairly decide the merits of the claim.




CONCLUSION OF LAW

New and material evidence has not been received since a June 
1991 RO decision, so the claim for entitlement to service 
connection for schizophrenia is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in the active 
military, naval, or air service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2003).  To establish service 
connection, there must be evidence of an etiologic 
relationship, or link, between a current disability and 
events in service or an injury or disease incurred or 
aggravated there.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).  The requisite link between a current disability 
and military service may be established, in the absence of 
medical evidence that does so, by medical evidence that the 
veteran incurred a chronic disorder in service and currently 
has the same chronic disorder, or by medical evidence that 
links a current disability to symptoms that began in service 
and continued to the present.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997); 38 C.F.R. § 3.303.

The appellant's service personnel records show that the 
active component generated relevant portions of his DA Form 
20 beginning on September 24, 1975.  The record shows that 
the appellant was ordered to active duty on April 10, 1975, 
but he failed to report for duty and was carried as AWOL 
through September 23, 1975.  He is also shown as AWOL from 
September 29 through October 9, 1975, and again from October 
19 through October 21, 1975.  The record does not show that 
he was assigned to a unit between September 24 and September 
29, 1975.

The appellant's service medical records include a December 
1975 hospital summary showing that, on October 10, 1975, his 
brother brought him to the post confinement facility and then 
to the post hospital for evaluation.  The brother reported 
that, during the preceding week, the appellant had been 
agitated, he had slept poorly, his behavior had been bizarre, 
and his speech had been incoherent.  He appeared overtly 
psychotic on initial evaluation, and was admitted.  He was 
treated with psychotropic medications and psychotherapy, but 
thought processes remained impaired as evidenced by 
incoherent speech.  He went AWOL from the hospital to his 
home, but was returned to the hospital a few days later.  The 
diagnosis was severe, acute schizophrenic episode.  He was 
deemed unfit for military service, was referred to a physical 
evaluation Board, and was discharged from the hospital and 
from military service on January 23, 1976.

At a February 1976 VA psychiatric examination, the appellant 
denied symptoms of mental illness, but reported auditory 
hallucinations.  The diagnosis was acute schizophrenia in 
partial remission.

A May 1976 RO decision determined that the appellant was 
mentally ill when he appeared for duty on September 24, 1975, 
and that his mental illness was not aggravated while in the 
Fort Campbell hospital, and denied service connection for 
acute schizophrenia.  A letter later that month advised the 
appellant of the decision, and of his right to appeal it, but 
he did not do so.

In 1991, the appellant sought to reopen his claim for service 
connection for schizophrenia.  The RO reviewed records from 
the Middle Tennessee Mental Health Institute and from Dr. 
Paulette Anderson, determined they did not constitute new and 
material evidence, and the June 1991 RO decision denied the 
application to reopen the claim.  A July 1991 letter advised 
the appellant of the decision, and of his right to appeal it, 
but he did not do so, and it is a final decision.  
38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. §§ 3.104(a) 
(2003).

In November 1998, the appellant sought to reopen his claim.  
However, the June 1991 RO decision is a final decision, and 
final VA decisions are not subject to revision on the same 
factual basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104(a).  
In order to reopen the claim, VA must receive new and 
material evidence with respect thereto.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  "New and material evidence" is 
evidence not previously reviewed by VA adjudicators that is 
neither cumulative nor duplicative, that relates to a 
previously unestablished fact necessary to substantiate the 
claim, and that, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156(a) (2001).

(Parenthetically, the Board notes that 38 C.F.R. § 3.156 was 
amended on August 29, 2001, to require that new and material 
evidence sufficient to reopen a claim also raise a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. 
§ 3.156(a) (2003).  However, the appellant's application to 
reopen his claim preceded the effective date of the amendment 
to 38 C.F.R. § 3.156, so the amendment is not applicable 
here.  See 66 Fed. Reg. 45620 (Aug. 29, 2001).)

Evidence received since the June 1991 RO decision consists of 
service personnel and medical records and records from VA, 
the Social Security Administration, the Middle Tennessee 
Mental Health Institute, and the Harriet Cohn Center.  These 
records show diagnoses of, and extensive in- and outpatient 
treatment for, drug and alcohol abuse and schizophrenia.  
Many of the records, particularly those from the military and 
from the Middle Tennessee Mental Health Institute, duplicate 
evidence already of record.  The other records, since they 
only address the appellant's current condition, are 
cumulative.  None of the records address the etiology of his 
mental illness or its date of onset, so they do not bear upon 
the specific matters under consideration, and they do not 
constitute new and material evidence.

At an April 2003 hearing, the appellant testified that, while 
in the military, he began having pains and hearing voices, 
and these symptoms occurred "off and on" for about a year 
before he was hospitalized.  He was first hospitalized at 
Fort Campbell on October 10, 1975, so it is clear that the 
appellant's testimony, about the onset of his psychiatric 
symptomatology, refers to a time when he was in the National 
Guard.  Evidence about the onset of the appellant's 
schizophrenia has never before been considered by VA, so it 
is new.  In addition, it bears upon the specific matters 
under consideration.  However, since the testimony shows that 
the appellant's schizophrenia was incurred during service in 
the National Guard, rather than during active service, it is 
not so significant that it must be considered to fairly 
decide the merits of the claim.
Perhaps the appellant labors under the belief that mental 
illness is compensable if it is incurred while a member of 
the National Guard.  However, the law applicable to the basic 
entitlement to service connection provides that service 
connection is granted for injury or disease incurred or 
aggravated in the active military, naval, or air service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  The term "active 
military, naval, or air service" includes active duty, any 
period of active duty for training during which the veteran 
was disabled or died from a disease or injury incurred or 
aggravated in the line of duty, and any period of inactive 
duty training during which the veteran was disabled or died 
from an injury incurred or aggravated in the line of duty.  
38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  "Active duty for 
training" includes full-time duty for training performed by 
National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 
504, or 505 and by Reservists.  38 U.S.C.A. § 101(22); 
38 C.F.R. § 3.6(c).  Annual training is an example of active 
duty for training while weekend drills are inactive duty.  
Thus, service connection is granted for either an injury or 
disease incurred during annual training but only for an 
injury incurred during a weekend drill.  Schizophrenia is a 
disease, not an injury, so service connection may be granted 
if the evidence shows it was incurred during a period of 
active duty for training but not if it was incurred during a 
period of inactive duty training.  Here, there is no evidence 
that the appellant's schizophrenia began on any particular 
date, and certainly there is no evidence that it began during 
a period of active duty for training.

In sum, none of the evidence received, since the appellant's 
claim for service connection for schizophrenia was denied in 
June 1991, is so significant that it must be considered to 
fairly decide the merits of the claim, and the claim is not 
reopened.

Finally, this decision was made in contemplation of the 
Veterans Claims Assistance Act of 2000 (VCAA) which 
prescribes VA duties to advise a claimant of the evidence 
needed to substantiate a claim, and to help a claimant obtain 
that evidence.  VCAA is codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, and 5126, and VA duties 
pursuant thereto are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326.  The July 1999 RO decision, an 
August 1999 RO letter, and the February 2000 Statement of the 
Case, explained, and explained the need for, new and material 
evidence.  A June 2002 Supplemental Statement of the Case and 
an April 2003 RO letter explained statutory and regulatory 
changes wrought by VCAA.  In view of the foregoing, the Board 
finds that the appellant has been fully advised of the need 
for new and material evidence with which to reopen his claim 
for service connection for schizophrenia.

Some notice required by VCAA was issued after the July 1999 
RO decision, and VCAA notice should precede the initial RO 
decision.  Pelegrini v. Principi, No. 01-944, 2004 U.S. App. 
Vet. Claims 11 (Ct. App. Vet. Cl. Jan. 13, 2004).  However, 
in this case, the RO made clear to the appellant the nature 
of the evidence needed to substantiate his claim, and the 
appellant submitted all the evidence relevant thereto.  In 
view of the foregoing, the Board finds any error in the 
timeliness of VCAA notice to be harmless.  Sanchez v. 
Derwinski, 2 Vet. App. 330, 333 (1992) (error that would not 
change the resolution of appellant's claim is harmless).

With regard to the duty to assist the claimant obtain 
evidence, that is a duty that VA has in connection with an 
original claim or a claim for an increased evaluation.  In a 
claim such as this, where the appellant has previously had 
the advantage of VA's assistance, but the claim was 
nevertheless denied and the denial became final, the duty to 
assist does not arise until new and material evidence has 
been received with which to reopen the claim.  Elkins v. 
West, 12 Vet. App. 209, 219 (1999) (en banc).  The claim then 
takes on the character of an original claim, and VA has a 
duty to assist the claimant in developing evidence in support 
thereof.  If the rule were otherwise, the concept of finality 
in the VA adjudication process would be a nullity.  Since new 
and material evidence has not been received with which to 
reopen the claim, VA has no duty to assist the appellant 
further in obtaining relevant evidence.




ORDER

New and material evidence with which to reopen a claim for 
service connection for schizophrenia has not been received, 
and the appellant's application to reopen his claim is 
denied.




_____________________________________
N.R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



